DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
As Applicant's election in the reply filed on 06/24/2021 was unclear, an Examiner-initiated interview was held on 07/06/2021.  Applicant clarified during the interview that Invention II (claims 16-20) was elected.  
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2021. 
Claims 16-20 are being treated on the merits.
Specification
The disclosure is objected to because of the following informalities:
In para. 0008, line 1, the left single quotation mark should be a left double quotation mark.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 recites the limitation "base and reflective yarn", which renders the claim indefinite.  It is unclear whether the limitation refers to a base yarn and a reflective yarn, or a base yarn which is reflective.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be base yarn(s) and reflective yarn(s).
	Claim 16 recites the limitations "running a first course of a base yarn along the back and front needle beds", which renders the claim indefinite.  The claimed concept is unclear by the claim language.  Does the applicant mean knitting a first course of a base yarn in the back and front needle beds, or just running a first course of a base yarn along a direction of the back and front needle beds?  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been interpreted as "knitting a first course of a base yarn in the back and front needle beds"
	Similarly, claim 16 recites the limitations "running a second course of a reflective yarn along the back and front needle beds", "running a third course of the base yarn along the back and front needle beds", "running a fourth course of the reflective yarn along the back and front needle beds", and "running a fifth course of a reflective yarn along the back and front needle beds" which renders the claim indefinite.  The claimed concept is unclear by the claim language due to the same reason as addressed above.  The metes and bounds of the claim are unclear 
	Claim 16 recites "a base yarn" in line 4 and "a reflective yarn" in line 6, which renders the claim indefinite.  Applicant defines the term "reflective yarn" as a yarn with light reflective properties.  However, as is the fact, all yarns have light reflective properties which makes them to be visible.  Does the application mean that the reflective yarn comprising a specific material thereby being more reflective than the base yarn?  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, examiner has interpreted that the reflective yarn comprising a specific material thereby being more reflective than the base yarn.
	Claim 16 recites the limitation "a reflective yarn" for a fifth course in line 15, which renders the claim indefinite.  The claim has already set forth a reflective yarn.  It is unclear whether the reflective yarn for the fifth course is the same reflective yarn as set forth previously.  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, examiner has interpreted that the reflective yarn for the fifth course can be either the same reflective yarn as set forth previously, or a different reflective yarn.
	Claim 20 recites the limitation "the elongate loops of the reflective yarn".  There is insufficient antecedent basis for this limitation in the claim. 
	Claims 17-20 each depends from claim 16 and are likewise rejected.
Allowable Subject Matter (Status of Claims)
Pending claims 16-20 appear to be free of prior art but are questioned under rejections as stated above.  None of the prior art of record alone or in combination teaches a method of making a knit article using a flat knitting machine comprising the steps as recited in claim 16.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732